USCA11 Case: 21-13698      Date Filed: 04/19/2022   Page: 1 of 9




                                            [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13698
                   Non-Argument Calendar
                   ____________________

STAR2STAR COMMUNICATIONS, LLC,
                                     Plaintiff-Counter Defendant-
                                                        Appellee,
versus
AMG GROUP OF BRUNSWICK, LLC,


                                  Defendant-Counter Claimant-
                                                   Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
USCA11 Case: 21-13698         Date Filed: 04/19/2022     Page: 2 of 9




2                       Opinion of the Court                 21-13698

              D.C. Docket No. 8:20-cv-02078-TPB-JSS
                    ____________________

Before WILLIAM PRYOR, Chief Judge, JILL PRYOR, and BRANCH, Cir-
cuit Judges.
PER CURIAM:
       AMG Group of Brunswick, LLC, appeals the summary judg-
ment in favor of its former telecommunications provider, Star2Star
Communications, LLC. Star2Star sued AMG after it refused to pay
for telecom services it received before assigning some of its sub-
scription obligations to a third party. The district court ruled that
AMG had breached its subscription agreements and rejected its
counterclaims for breach of contract and unjust enrichment. We
affirm.
       In 2018, AMG executed several subscription agreements
with Star2Star. For each, “[t]he Agreement Term [ran for five years
from] . . . the date the StarSystem [was] Enabled and Available for
Use at the last of [the AMG] locations.” The parties also agreed that
AMG could assign its subscriptions to a third party “with[] the writ-
ten consent of Star2Star.” Any assignment would “not invalidate or
render void any contract between Star2Star” and AMG.
        The subscription agreements required AMG to pay invoices
“deliver[ed] monthly . . . in electronic format” “within thirty (30)
days from receipt of the invoice.” For any outstanding balance,
“Star2Star reserve[d] the right to charge a late fee . . . equal to the
lesser of the maximum interest rate permitted by law or 1½ percent
USCA11 Case: 21-13698         Date Filed: 04/19/2022      Page: 3 of 9




21-13698                Opinion of the Court                          3

per month (18 percent per year).” If AMG “failed to timely pay un-
disputed amounts when and as due, Star2Star [would] not termi-
nate the Service for non-payment unless [AMG] fail[ed] to pay the
past due undisputed amount within seven (7) days of notification
by Star2Star.” In the event of a “cancellation, termination, or de-
fault . . . prior to the end of the Term . . . [AMG would have an]
immediate acceleration of all charges to be due under [the] Agree-
ment . . . including recurring Service and a one-time disconnect fee
of $150 per location . . . .” AMG was “also responsible for all prior
outstanding balances (including any accrued interest charges), ac-
tual usage and associated Taxes and Fees on all amounts due . . . .”
        In December 2019, AMG sold its assets to Ohio Machinery
Company. AMG immediately began to wind down its and its sub-
sidiaries’ operations. AMG notified Star2Star of the sale, but AMG
did not cancel its subscriptions.
        AMG assigned some of its subscriptions to Ohio Machinery.
In the assignment, AMG agreed to remain responsible for “any loss,
liability, claim, damage, and expenses (including reasonable attor-
neys’ fees and expenses), arising out of or resulting from [its] failure
to comply with the terms of the [Subscription] Agreement prior to
the Effective Date.” AMG and Ohio Machinery signed the assign-
ment agreement, respectively, on February 24, 2020, and on April
2, 2020. And Ohio Machinery assumed the subscriptions “from and
after the Effective Date” of June 4, 2020, when Star2Star signed the
contract.
USCA11 Case: 21-13698        Date Filed: 04/19/2022     Page: 4 of 9




4                      Opinion of the Court                21-13698

       Star2Star also sent AMG final invoices. Star2Star charged
AMG for services it received between December 2019 and March
2020 at the locations later assumed by Ohio Machinery. Star2Star
also charged for equipment AMG had not returned, a $150 termi-
nation fee for each AMG location, and for the remaining life of the
AMG subscriptions that had not been assigned to Ohio Machinery.
       On June 12, 2020, Star2Star demanded payment of the final
invoices. The demand letter stated that AMG had “cancell[ed] . . .
three locations in March 2020 . . . [and] remain[ed] liable for the
defaults which occurred before the effective date of the Assignment
and Assumption Agreements.” AMG refused to pay.
        Star2Star filed in a Florida court a complaint for breach of
contract and demand for actual damages of $109,144.06 and sub-
mitted copies of its agreements with and invoices to AMG. See Fla.
Stat. § 48.193(1)(a)(7). AMG removed the action to the district
court, see 28 U.S.C. § 1332, and filed an answer and counterclaim
for breach of contract and unjust enrichment. AMG alleged that its
“obligations to [Star2Star] were discharged as of June 4, 2020,”
based on the “counter promise” of Brook Davidson, a Star2Star ser-
vice representative,“[i]n an email dated February 20, 2020, . . .
[that] stated once agreements are signed by all three parties includ-
ing Star2Star and fees paid the[n] AMG Peterbilt will have no more
obligation to Star2Star.” That statement responded to an inquiry
from AMG whether it would “have no further charges . . . [i]f both
[it and Ohio Machinery] sign the [Assignment & Assumption
USCA11 Case: 21-13698        Date Filed: 04/19/2022     Page: 5 of 9




21-13698               Opinion of the Court                        5

Agreement] as well as pay the $250 transfer fee per agree-
ment.”
        Both Star2Star and AMG moved for summary judgment.
Star2Star attached to its motion a declaration from Joshua Roberts,
its former staff attorney who had been promoted to Associate Gen-
eral Counsel for its parent company. Roberts declared that he
“ha[d] become, and continue[d] to be, familiar with Star2Star’s
practices and procedures in terms of contracting with third parties,
amending contracts with third parties and addressing financial is-
sues relating to customers.” Roberts “reviewed and . . . [was] famil-
iar with Star2Star’s files and business records related to [the] mat-
ter” and determined that the subscription agreements made AMG
liable for the amounts demanded in the final invoices. Roberts de-
clared that Davidson lacked authority to “negotiate or change the
terms of any of Star2Star’s contracts.”
        AMG filed a motion to strike Roberts’s declaration, which
the district court denied. AMG argued that Roberts was not identi-
fied in initial disclosures and that he lacked personal knowledge of
business affairs. The district court determined that “Roberts’s dec-
laration was submitted in his capacity as a corporate representative
and is not required to be based on personal knowledge.” The dis-
trict court also determined that “[t]he initial disclosures [for AMG]
included a corporate representative witness, and even if Roberts
should have been specifically identified, any failure to do so was
harmless.”
USCA11 Case: 21-13698         Date Filed: 04/19/2022     Page: 6 of 9




6                       Opinion of the Court                 21-13698

       The district court entered summary judgment in favor of
Star2Star. The district court ruled that undisputed evidence estab-
lished that AMG had breached the subscription agreements and
that its defense of accord and satisfaction and counterclaim for
breach of contract failed. The district court also ruled that Star2Star
was not unjustly enriched by receiving payments to which it was
“contractually entitled” and, in the alternative, that the agreements
extinguished the claim of AMG for unjust enrichment.
       We review a summary judgment de novo. MidAmerica C2L
Inc. v. Siemens Energy Inc., 25 F.4th 1312, 1325 (11th Cir. 2022).
Summary judgment is appropriate if “there is no genuine dispute
as to any material fact and the movant is entitled to judgment as a
matter of law.” Fed. R. Civ. P. 56(a).
        Under Florida law, which the parties agree applies, “[t]o
prove breach of contract, the plaintiff must establish (1) the exist-
ence of a contract, (2) a breach of the contract, and (3) damages
resulting from the breach.” Farman v. Deutsche Bank Nat'l Tr. Co.
as Tr. for Long Beach Mortg. Loan Tr. 2006-05, 311 So. 3d 191, 195
(Fla. Dist. Ct. App. 2020) (internal quotation marks omitted). To
make that determination, “[w]hen the language of a contract is
clear and unambiguous, courts must give effect to the contract as
written and cannot engage in interpretation or construction as the
plain language is the best evidence of the parties’ intent.” Talbott
v. First Bank Fla., FSB, 59 So. 3d 243, 245 (Fla. Dist. Ct. App. 2011).
     The district court did not err. As the district court stated,
“uncontroverted evidence” established that AMG breached its
USCA11 Case: 21-13698         Date Filed: 04/19/2022    Page: 7 of 9




21-13698               Opinion of the Court                         7

subscription agreements. AMG agreed to pay for five years of tele-
communication services and to incur penalties in the event of non-
payment. AMG breached its agreement to pay Star2Star for ser-
vices it provided preceding the assignment and owed $109,144.06
in unpaid invoices and related penalties. That AMG assigned some
subscription agreements to Ohio Machinery in June 2020 did not
eliminate its prior indebtedness to Star2Star. As provided in the
subscription agreements, the assignment did “not invalidate or ren-
der void [the] contract between Star2Star” and AMG.
        The defense of accord and satisfaction failed as a matter of
law. “The starting point for an accord and satisfaction is proof that
the parties mutually intend to effect a settlement of an existing dis-
pute by entering into a superseding agreement.” Otaola v. Cu-
sano’s Italian Bakery, 103 So. 3d 993, 998 (Fla. Dist. Ct. App. 2012)
(internal quotation marks omitted and alteration adopted). AMG
argues that the Star2Star representative’s email and the assignment
to Ohio Machinery constitutes an accord and satisfaction of its sub-
scriptions. But AMG never disputed the amount it owed under the
subscription agreements. It inquired, and the Star2Star representa-
tive affirmed, that AMG would incur “no further charges” after the
assignment. Without a dispute, there was no accord and satisfac-
tion.
      AMG argues that Star2Star breached its assignment agree-
ments by demanding AMG pay for subscriptions assumed by Ohio
Machinery. But Star2Star demanded payment for services it pro-
vided before June 2020, when AMG still owned the subscriptions.
USCA11 Case: 21-13698         Date Filed: 04/19/2022     Page: 8 of 9




8                       Opinion of the Court                 21-13698

In the assignment agreements, AMG remained liable for “failure to
comply with the terms of the [Subscription] Agreement prior to the
Effective Date” of the assignment. AMG still owed the charges it
incurred before the assignment. AMG also does not dispute that it
“agree[d] the Subscription Agreements and the Assignment Agree-
ments are valid contracts” and that “unjust enrichment is unavail-
able in Florida where a valid, binding and enforceable contract ex-
ists.” See Diamond “S” Dev. Corp. v. Mercantile Bank, 989 So. 2d
696, 697 (Fla. Dist. Ct. App. 2008) (“Florida courts have held that a
plaintiff cannot pursue a quasi-contract claim for unjust enrich-
ment if an express contract exists concerning the same subject mat-
ter.”).
       The district court did not abuse its discretion by refusing to
strike Joshua Roberts’s declaration. The initial disclosure stated
that Star2Star had a “[c]orporate representative” with
“[k]nowledge as to communications received from and sent to
[AMG],” and the subjects of Roberts’s declaration—the parties’
contracts, the amount of damages to Star2Star, and the email from
its representative—were addressed in the parties’ pleadings. AMG
provided notice that it intended to depose the Star2Star corporate
representative, but later declined to do so. Roberts, as a former staff
attorney for Star2Star, was familiar with its contracts and business
practices. As a corporate representative, he could testify about
Star2Star business records. And Roberts discussed official records
that were admissible as evidence, see Fed. R. Evid. 803(6), and that
Star2Star had attached to its complaint. See Eli Lilly & Co. v. Air
USCA11 Case: 21-13698        Date Filed: 04/19/2022     Page: 9 of 9




21-13698               Opinion of the Court                        9

Exp. Int’l USA, Inc., 615 F.3d 1305, 1317 (11th Cir. 2010). The dis-
trict court was entitled to consider Roberts’s declaration.
      We AFFIRM the summary judgment in favor of Star2Star.